Citation Nr: 1244343	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  09-11 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for service-connected mechanical back pain with traumatic arthritis, evaluated as 10 percent disabling prior to May 19, 2009 and as 40 percent disabling from August 1, 2009.


REPRESENTATION

Appellant represented by:	Lawrence Scott Kibler, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1979 to January 1985. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In August 2010, the Veteran and his spouse testified at a personal hearing before the undersigned Acting Veterans Law Judge.  A transcript of that proceeding is of record. 

In June 2011, the Board remanded the claim for additional development and adjudicative action.  The case has been returned to the Board for further appellate review.

A review of the record shows that in July 2008, the RO confirmed and continued the 10 percent rating for the Veteran's mechanical back pain with traumatic arthritis.  The Veteran disagreed with the July 2008 decision.  During the pendency of the appeal, in November 2009, the RO granted a temporary total (100 percent) rating for the Veteran's service-connected mechanical back pain with traumatic arthritis, effective from May 19, 2009 through July 31, 2009.  Consequently, the rating for mechanical back pain with traumatic arthritis from May 19, 2009 through July 31, 2009 is not at issue herein.  In April 2012, the RO granted a 40 percent disability rating for the Veteran's mechanical back pain with traumatic arthritis, effective August 1, 2009.  Notwithstanding this determination, the Veteran seeks a further increase in the level of disability compensation provided.  AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal). 

In an April 2012 rating decision, the RO granted service connection for right knee degenerative joint disease and left knee degenerative joint disease with degenerative meniscus.  In light of the foregoing, no allegations of errors of fact or law remain for appellate consideration and that claim has been fully resolved and rendered moot.  No exceptions to the mootness doctrine are present because the benefit sought on appeal has been granted without the need for action by the Board.  See Thomas v. Brown, 9 Vet. App. 269, 270-71 (1996); see also 38 U.S.C.A. §§ 511, 7104, 7105 (West 2002); 38 C.F.R. § 20.101 (2012).

As noted in the June 2011 Board remand, the issue of whether new and material evidence has been presented that is sufficient to reopen a claim for service connection for a right ankle disability has been raised by the record. Despite the foregoing, there is no indication that the Agency of Original Jurisdiction (AOJ) has addressed the claim which was previously referred for appropriate action.  The above-listed issue has been raised by the record, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 


FINDINGS OF FACT

1.  Prior to May 19, 2009, the service-connected mechanical back pain with traumatic arthritis was manifested by complaints of pain in the lumbar spine and objective findings of no less than forward flexion to 80 degrees; extension to 30 degrees, and lateral flexion and rotation to 30 degrees. 

2.  Since August 1, 2009, the service-connected mechanical back pain with traumatic arthritis has been manifested by complaints of pain in the lumbar spine and objective findings of no less than forward flexion to 15 degrees; extension to 15 degrees, left lateral flexion to 5 degrees, right lateral flexion to 10 degrees, left lateral rotation to 10 degrees, and right lateral rotation to 15 degrees, with pain throughout. 

3.  There is no objective evidence of intervertebral disc disease with incapacitating episodes lasting at least two weeks during any 12 month period on appeal.  


CONCLUSIONS OF LAW

1.  Prior to May 19, 2009, the criteria for a disability evaluation in excess of 10 percent for mechanical back pain with traumatic arthritis have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, and 4.71a, Diagnostic Codes 5235-5243 (2012).   

2.  From August 1, 2009, the criteria for a disability evaluation in excess of 40 percent for mechanical back pain with traumatic arthritis have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, and 4.71a, Diagnostic Codes 5235-5243 (2012).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183  (2002). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran was sent a letter in May 2008, before the original adjudication of the claim.  The May 2008 letter provided information as to what evidence was required to substantiate a claim for an increased rating and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability effective date.  In light of the May 2008 letter, which was sent prior to the July 2008 rating decision on appeal, no further development is required with respect to the duty to notify. 

Next, VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting in the procurement of service treatment records, all pertinent pre-and post-service treatment records, and by providing an examination, when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished in this case, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  In particular, the claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record, including testimony provided at a hearing before the undersigned Acting Veterans Law Judge.  The Board has carefully reviewed these records and statements, but finds that they identify no available, pertinent evidence, such as additional medical records, that remains outstanding. 

Moreover, the Veteran was afforded VA examinations, most recently in November 2011, to evaluate the disability picture of his service-connected mechanical back pain with traumatic arthritis.  The Board finds that the VA examinations are adequate to decide the case because they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because they describe the service-connected mechanical back pain with traumatic arthritis disability picture in detail sufficient to allow the Board to make a fully informed determination. Barr v. Nicholson, 21 Vet. App. 303  (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407  (1994)). 

The Board also finds that there has been substantial compliance with its previous remand with respect to the issue decided herein.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The Veteran was provided with the specific notice described in the June 2011 remand by letter mailed in September 2011, private and VA treatment records were obtained, and the Veteran underwent an additional VA examination.

Under the circumstances, the Board finds that there is no reasonable possibility that further assistance would aid the Veteran in substantiating the claim.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2012).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2012).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Under the current version of the rating criteria, the General Rating Formula provides for the disability ratings under Diagnostic Codes 5235 to 5243, unless the disability rated under Diagnostic Code 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, for diseases and injuries of the spine.

Under the General Rating Formula as applicable to the Veteran's back disability, a 10 percent evaluation is warranted where there is evidence of forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in an abnormal gait or abnormal spinal contour; or evidence of vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; or a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted when a Veteran exhibits forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating will be awarded when a Veteran displays unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is warranted if there is unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2012).  

These ratings are warranted if the above-mentioned manifestations are present, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2012).

The rating criteria under the General Formula for Diseases and Injuries of the Spine also, in pertinent part, provide the following Notes:

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation, and the normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of the spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  

Note (3) states that in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of the disease or injury of the spine, the range of motion of the spine in particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4) indicates that each range of motion measurement should be rounded to the nearest 5.

Note (5) provides that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one of more of the following: difficulty walking because of the limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6) provides that VA should separately evaluate disability of the thoracolumbar and cervical spine segments, except whether there is unfavorable ankylosis of both segments, which will be rated as a single disability.

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months warrants a 10 percent evaluation and incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months warrants a 20 percent evaluation.  A 40 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States Court of Appeals for Veterans Claims (Court) held that for disabilities evaluated on the basis of limitation of motion, VA was required to apply the provisions of 38 C.F.R. §§ 4.40, and 4.45, pertaining to functional impairment.  The Court instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry was not to be limited to muscles or nerves.  These determinations were, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the Veteran.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Analysis

Historically, an October 1991 rating decision granted service connection for the Veteran's mechanical low back pain with traumatic arthritis with a 10 percent disability rating effective June 26, 1991.  In March 2008, the Veteran filed an informal claim seeking an increased rating for his service-connected back disability and the RO continued the 10 percent evaluation under Diagnostic Code 5237-5242.  A subsequent July 2009 rating decision granted a temporary total evaluation for mechanical low back pain with traumatic arthritis, effective May 19, 2009, based on surgical or other treatment requiring convalescence.  According to a November 2009 rating decision, following the temporary total evaluation, a 10 percent disability rating was assigned effective August 1, 2009.  As noted above, an April 2012 rating decision assigned a 40 percent disability rating, effective August 1, 2009.

After careful review, the Board finds that the evidence preponderates against a schedular rating in excess of 10 percent for the Veteran's service connected mechanical low back pain with traumatic arthritis from the date the RO received his claim through May 19, 2009.  Throughout that time, the Veteran has exhibited range of motion that most closely aligns with a 10 percent rating under Diagnostic Codes 5235-5243.  

The Veteran underwent a VA examination in May 2008.  The Veteran reported that his back pain had gotten worse.  He also complained that the pain radiates to both sides of his back and left leg and reported that he experiences flare-ups weekly, lasting for hours, without any additional limitation of motion or functional impairment.  The VA examiner reported the Veteran's range of motion for his lumbar spine as flexion to 80 degrees, extension to 30 degrees, and lateral flexion and rotation to 30 degrees in each direction.  Although the Veteran complained of tenderness and exhibited pain on motion, there was no muscle spasm, localized tenderness, or guarding severe enough to be responsible for abnormal gait or abnormal spinal contour.  There was no additional loss of motion after repetitive use.   Additional VA treatment records dated in 2007 and 2008 reflect full range of motion on musculoskeletal examination.  Thus the documented range of motion most closely approximates a 10 percent evaluation under Diagnostic Code 5237.  

With respect to the possibility of entitlement to an increased evaluation under 38 C.F.R. §§ 4.40, 4.45, 4.59, the Board has also considered whether an increased evaluation could be assigned on the basis of functional loss due to the Veteran's subjective complaints of pain.  See DeLuca v. Brown, 8 Vet. App. 202, 204-205 (1995); VAOPGCPREC 36-97, 63 Fed. Reg. 31,262 (1998).  The Board notes that the findings do not support an increased evaluation due to functional loss.  Although the Veteran has complained of pain and impairment due to acute flare-ups; on examination in May 2008, repetitive motion testing was within normal limits.  The May 2008 VA examiner also noted that there was no pain on active motion or after repetitive use.  Therefore, an increased evaluation is not warranted based on application of 38 C.F.R. §§ 4.40, 4.45, and DeLuca.

The Board has also considered DC 5243, which pertains to intervertebral disc syndrome.  As noted above, in order to warrant a rating higher than 10 percent under DC 5243, the evidence must show incapacitating episodes, requiring doctor-prescribed bedrest, having a total duration of at least two weeks during the past 12 months.  There is no evidence of incapacitating episodes necessitating bedrest prescribed by a physician with a duration of at least two weeks during any 12 month period prior to May 19, 2009 that would warrant a 20 percent evaluation under DC 5243.  Thus, a rating in excess of 10 percent is not warranted under Diagnostic code 5243, Note 1. 

The Board also determines that for the period from August 1, 2009, a rating in excess of the assigned 40 percent evaluation for the Veteran's back disability is not warranted.  The Veteran underwent another VA examination in November 2011.  At that time, the Veteran reported experiencing constant pain with radiation to the left thoracic spine to the back of the neck.  He also reported having flare ups 3 to 5 times a week, lasting 10 to 15 minutes, which he characterized as 80 percent disabling.  Upon physical examination of the lumbar spine, flexion and extension were to 15 degrees.  Lateral flexion was to 10 degrees bilaterally.  Right lateral rotation was to 15 degrees and left lateral rotation was to 20 degrees.  Straight leg raising was negative on the left, but positive on the right.  There was no tenderness, muscle spasm, abnormal gait, or muscle atrophy.  Motor ability in all major muscle groups was grade 4 bilaterally, except for in the hip which was grade 5.  Deep tendon knee and ankle reflexes were +2 bilaterally.  The examiner also noted increase in limitation of motion after repetitive use in left lateral flexion, reduced to 5 degrees; and left lateral rotation, reduced to 10 degrees.  The diagnosis at that time was lumbar radiculopathy status post L4- L5 micro disckectomy.  The examiner concluded that the disability arising from the Veteran's back disorder produced moderate impact on his ability to work and made him unable to perform strenuous activities such as heavy lifting or heavy manual work.

The Board finds that the evidence does not support a rating in excess of 40 percent under any of the rating criteria pertaining to back disabilities.  First, considering the General Rating Formula, the Board notes that a rating of 50 percent under the General Rating Formula requires evidence of unfavorable ankylosis of the entire thoracolumbar spine.  The Board notes that additional private and VA treatment records have indicated the Veteran's back pain and decreased range of motion, however, no findings of ankylosis have been shown in this case.  Specifically, the Veteran's forward flexion to 15 degrees does not satisfy the schedular criteria for a 50 percent rating under the Diagnostic Codes 5235- 5242.  Even when considering the DeLuca criteria, and specifically additional functional limitation noted by the November 2011 examiner on repetitive motion, the Board finds that such limitation does not rise to the level of disability needed for a higher rating.  

The Board has also considered DC 5243, which pertains to intervertebral disc syndrome.  As noted above, in order to warrant a rating higher than 40 percent under DC 5243, the evidence must show incapacitating episodes, requiring doctor-prescribed bedrest, having a total duration of at least six weeks during the past 12 months.  While the Veteran reported experiencing constant back pain and flare-ups which he claims to be 80 percent disabling, there is no evidence of incapacitating episodes with a duration of at least six weeks during a 12 month period from August 1, 2009 that would warrant a 60 percent evaluation under DC 5243.  Therefore, the Board determines that the evidence weighs against a schedular rating in excess of 40 percent from August 1, 2009.  

Additional symptoms noted during the VA examinations include the Veteran's complaint of radiating pain, numbness, parethesias, and weakness.  The diagnosis in the 2011 VA examination report included lumbar radiculopathy.  Following this examination, an April 2012 rating decision assigned separate 10 percent ratings for right and left lower extremity radiculopathy under 38 C.F.R. § 4.124a, DC 8520.  No disagreement was expressed with this determination.

The only other bases for the assignment of a separate rating for a disability of the spine require there to be other neurologic abnormalities, including bowel and bladder impairment, associated with the service-connected back disability.  The Board notes that the Veteran reported bowel and bladder disturbances in the September 2011 VA treatment report.  However, he denied any bowel or bladder involvement in the May 2008 and November 2011 VA examinations, as well as, in additional treatment records dated in 2007, 2008, and 2010.  The Veteran also complained of erectile dysfunction, which the May 2008 examiner concluded was unrelated to the service-connected back disability.  Thus, there is no objective evidence of additional associated neurologic abnormalities and the preponderance of the evidence is against a finding of such impairments associated with the Veteran's back disability.

Extraschedular Consideration

Consideration of referral for an extraschedular rating requires a three-step inquiry. See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture. Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

In this regard, the schedular evaluations in this case are not inadequate.  Evaluations in excess of those assigned are provided for certain manifestations of mechanical back pain and traumatic arthritis but the evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's mechanical back pain and traumatic arthritis.  Indeed, the evidence of record shows that the manifestations of the Veteran's mechanical back pain and traumatic arthritis fall squarely under the criteria for the 10 percent and 40 percent ratings assigned.

The Board notes that the November 2011 VA examination report indicated that the Veteran's back disability produces a moderate impact on the Veteran's ability to work.  However, there is nothing in the record to indicate that this service-connected disability on appeal causes impairment with employment over and above that which is contemplated in the assigned schedular ratings.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board concludes that the preponderance of the evidence is against the Veteran's claim and is not in equipoise.  The staged ratings already in effect are appropriate.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply since there is no approximate balance of the evidence for and against the claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The claim is denied.  


ORDER

An evaluation in excess of 10 percent for service-connected mechanical back pain with traumatic arthritis prior to May 19, 2009 is denied.

An evaluation in excess of 40 percent from August 1, 2009 to the present, for service-connected mechanical back pain with traumatic arthritis, is denied.



____________________________________________
TARA L. REYNOLDS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


